Judgment, Supreme Court, New York County (William Leibovitz, J.), rendered March 25, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The jury’s verdict rejecting defendant’s agency defense was not against the weight of the evidence. The evidence clearly established that defendant acted primarily for his own benefit, and the benefit he received cannot be characterized as incidental (see, People v Herring, 83 NY2d 780, 782-783; People v Lam Lek Chong, 45 NY2d 64, 75, cert denied 439 US 935). Concur — Williams, J. P., Tom, Rubin and Andrias, JJ.